787 N.W.2d 120 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Henry RAY, Defendant-Appellant.
Docket No. 141142. COA No. 295244.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the April 2, 2010 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand is DENIED.
DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).